Exhibit 10.2

 

OUTDOOR CHANNEL HOLDINGS, INC.

2004 LONG-TERM INCENTIVE PLAN

Performance Unit Award Agreement

Award No.         

You are hereby awarded Performance Units (the “PUs”) subject to the terms and
conditions set forth in this Performance Unit Award Agreement (“Award
Agreement”), and in the Outdoor Channel Holdings, Inc. 2004 Long-Term Incentive
Plan (the “Plan”), which is attached hereto as Exhibit A.  A summary of the Plan
appears in its Prospectus, which is attached as Exhibit B.  You should carefully
review these documents, and consult with your personal financial advisor, in
order to fully understand the implications of this Award Agreement, including
your tax alternatives and their consequences.

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim in this Award
Agreement.  In addition, you recognize and agree that all determinations,
interpretations, or other actions respecting the Plan and this Award Agreement
will be made by the Board of Directors (the “Board”) of Outdoor Channel
Holdings, Inc. (the “Company”), or the Committee pursuant to Section 4 of the
Plan, and that such determinations, interpretations or other actions are (unless
arbitrary and capricious) final, conclusive and binding upon all parties,
including you, your heirs and representatives.  Capitalized terms are defined in
the Plan or in this Award Agreement.


1.             SPECIFIC TERMS.  YOUR PUS HAVE THE FOLLOWING TERMS:

Name of Participant

 

 

Number of Performance Units Subject to Award

 

 

Purchase Price per Share (if applicable)

 

Not applicable.

Award Date

 

 

Performance Period

 

 

Vesting of Award

 

See Vesting Appendix.

 


--------------------------------------------------------------------------------





2.             TERMINATION OF CONTINUOUS SERVICE.  THIS AWARD SHALL BE CANCELED
AND BECOME AUTOMATICALLY NULL AND VOID IMMEDIATELY AFTER TERMINATION OF YOUR
CONTINUOUS SERVICE FOR ANY REASON, BUT ONLY TO THE EXTENT YOU HAVE NOT BECOME
VESTED, PURSUANT TO THE FOREGOING TERMS, ON OR AT THE TIME YOUR CONTINUOUS
SERVICE ENDS.


3.             SATISFACTION OF VESTING RESTRICTIONS.  NO SHARES WILL BE ISSUED
BEFORE YOU COMPLETE THE REQUIREMENTS THAT ARE NECESSARY FOR YOU TO VEST IN THE
SHARES UNDERLYING YOUR PUS.  AS SOON AS PRACTICABLE AFTER THE DATE ON WHICH YOUR
PUS VEST IN WHOLE OR IN PART, THE COMPANY WILL ISSUE TO YOU OR YOUR
DULY-AUTHORIZED TRANSFEREE, FREE FROM VESTING RESTRICTIONS (BUT SUBJECT TO SUCH
LEGENDS AS THE COMPANY DETERMINES TO BE APPROPRIATE), ONE SHARE FOR EACH VESTED
PU.  FRACTIONAL SHARES WILL NOT BE ISSUED, AND CASH WILL BE PAID IN LIEU
THEREOF.


4.             WITHHOLDING.  CERTIFICATES SHALL NOT BE DELIVERED TO YOU UNLESS
YOU HAVE MADE ARRANGEMENTS SATISFACTORY TO THE COMMITTEE TO SATISFY
TAX-WITHHOLDING OBLIGATIONS.  YOU MAY, IN YOUR DISCRETION, AUTHORIZE THE COMPANY
TO WITHHOLD A PORTION OF THE SHARES THAT WOULD OTHERWISE BE ISSUED TO YOU UPON
THE LAPSE OF THE APPLICABLE VESTING RESTRICTIONS TO SATISFY SUCH WITHHOLDING
OBLIGATIONS (UP TO THE MINIMUM STATUTORILY REQUIRED WITHHOLDING OBLIGATIONS).


5.             INVESTMENT PURPOSES.  YOU ACKNOWLEDGE THAT YOU ARE ACQUIRING YOUR
SHARES UNDERLYING YOUR PUS FOR INVESTMENT PURPOSES ONLY AND WITHOUT ANY PRESENT
INTENTION OF SELLING OR DISTRIBUTING THEM.


6.             DESIGNATION OF BENEFICIARY.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN OR IN THE PLAN, FOLLOWING THE EXECUTION OF THIS AWARD
AGREEMENT, YOU MAY EXPRESSLY DESIGNATE A BENEFICIARY (THE “BENEFICIARY”) TO YOUR
INTEREST, IF ANY, IN THE PUS AWARDED HEREBY.  YOU SHALL DESIGNATE THE
BENEFICIARY BY COMPLETING AND EXECUTING A DESIGNATION OF BENEFICIARY AGREEMENT
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT C (THE “DESIGNATION OF
BENEFICIARY”) AND DELIVERING AN EXECUTED COPY OF THE DESIGNATION OF BENEFICIARY
TO THE COMPANY.


7.             INCOME TAXES AND DEFERRED COMPENSATION.  THE PARTICIPANT IS
SOLELY RESPONSIBLE AND LIABLE FOR THE SATISFACTION OF ALL TAXES AND PENALTIES
THAT MAY ARISE IN CONNECTION WITH THIS AWARD (INCLUDING ANY TAXES ARISING UNDER
SECTION 409A OF THE CODE), AND THE COMPANY SHALL NOT HAVE ANY OBLIGATION TO
INDEMNIFY OR OTHERWISE HOLD ANY PARTICIPANT HARMLESS FROM ANY OR ALL OF SUCH
TAXES.  THE COMMITTEE SHALL HAVE THE DISCRETION TO UNILATERALLY MODIFY THIS
AWARD IN A MANNER THAT (I) CONFORMS WITH THE REQUIREMENTS OF SECTION 409A OF THE
CODE, (II) THAT VOIDS ANY ELECTION OF THE PARTICIPANT TO THE EXTENT IT WOULD
VIOLATE SECTION 409A OF THE CODE, AND (III) FOR ANY DISTRIBUTION ELECTION THAT
WOULD VIOLATE SECTION 409A OF THE CODE, TO MAKE DISTRIBUTIONS PURSUANT TO THE
AWARD AT THE EARLIEST TO OCCUR OF A DISTRIBUTION EVENT THAT IS ALLOWABLE UNDER
SECTION 409A OF THE CODE OR ANY DISTRIBUTION EVENT THAT IS BOTH ALLOWABLE UNDER
SECTION 409A OF THE CODE AND IS ELECTED BY THE PARTICIPANT, SUBJECT TO ANY VALID
SECOND ELECTION TO DEFER, PROVIDED THAT THE COMMITTEE PERMITS SECOND ELECTIONS
TO DEFER IN ACCORDANCE WITH SECTION 409A(A)(4)(C).  THE COMMITTEE SHALL HAVE THE
SOLE DISCRETION TO INTERPRET THE REQUIREMENTS OF THE CODE, INCLUDING
SECTION 409A, FOR PURPOSES OF THE PLAN AND THIS AWARD AGREEMENT.


8.             NOTICES.  ANY NOTICE, PAYMENT OR COMMUNICATION REQUIRED OR
PERMITTED TO BE GIVEN BY ANY PROVISION OF THIS AWARD AGREEMENT SHALL BE IN
WRITING AND SHALL BE DELIVERED PERSONALLY OR SENT BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED AS FOLLOWS: (I) IF TO THE COMPANY, AT THE ADDRESS
SET FORTH ON THE SIGNATURE PAGE, TO THE ATTENTION OF: BOARD OF DIRECTORS OF
OUTDOOR CHANNEL HOLDINGS, INC.; (II) IF TO YOU, AT THE ADDRESS SET FORTH BELOW
YOUR SIGNATURE ON THE SIGNATURE PAGE.  EACH PARTY MAY, FROM

2


--------------------------------------------------------------------------------





TIME TO TIME, BY NOTICE TO THE OTHER PARTY HERETO, SPECIFY A NEW ADDRESS FOR
DELIVERY OF NOTICES RELATING TO THIS AWARD AGREEMENT.  ANY SUCH NOTICE SHALL BE
DEEMED TO BE GIVEN AS OF THE DATE SUCH NOTICE IS PERSONALLY DELIVERED OR
PROPERLY MAILED.


9.             BINDING EFFECT.  EXCEPT AS OTHERWISE PROVIDED IN THIS AWARD
AGREEMENT OR IN THE PLAN, EVERY COVENANT, TERM, AND PROVISION OF THIS AWARD
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE HEIRS, LEGATEES, LEGAL REPRESENTATIVES, SUCCESSORS,
TRANSFEREES, AND ASSIGNS.


10.           MODIFICATIONS.  THIS AWARD AGREEMENT MAY BE MODIFIED OR AMENDED AT
ANY TIME, IN ACCORDANCE WITH SECTION 15 OF THE PLAN AND PROVIDED THAT YOU MUST
CONSENT IN WRITING TO ANY MODIFICATION THAT ADVERSELY ALTERS OR IMPAIRS ANY
RIGHTS OR OBLIGATIONS UNDER THIS AWARD AGREEMENT.


11.           HEADINGS.  SECTION AND OTHER HEADINGS CONTAINED IN THIS AWARD
AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND ARE NOT INTENDED TO DESCRIBE,
INTERPRET, DEFINE OR LIMIT THE SCOPE OR INTENT OF THIS AWARD AGREEMENT OR ANY
PROVISION HEREOF.


12.           SEVERABILITY.  EVERY PROVISION OF THIS AWARD AGREEMENT AND OF THE
PLAN IS INTENDED TO BE SEVERABLE.  IF ANY TERM HEREOF IS ILLEGAL OR INVALID FOR
ANY REASON, SUCH ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE VALIDITY OR
LEGALITY OF THE REMAINING TERMS OF THIS AWARD AGREEMENT.


13.           COUNTERPARTS.  THIS AWARD AGREEMENT MAY BE EXECUTED BY THE PARTIES
HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED
SHALL BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE
AND THE SAME INSTRUMENT.


14.           GOVERNING LAW.  THIS AWARD AGREEMENT SHALL BE INTERPRETED,
ADMINISTERED AND OTHERWISE SUBJECT TO THE LAWS OF THE STATE OF DELAWARE
(DISREGARDING ANY CHOICE-OF-LAW PROVISIONS).

<Signature Page Follows>

3


--------------------------------------------------------------------------------




BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the PUs hereby awarded under and
governed by the terms and conditions of this Award Agreement and the Plan.

OUTDOOR CHANNEL HOLDINGS, INC.

 

 



 

By:

 

 

 

Name:

 

 

 

 

 

A duly authorized Director or Officer

 

 

 

 

 

 

 

 

 

Address:

43445 Business Park Drive, Suite 113

 

 

 

 

 

Temecula, CA 92590

 

The undersigned Participant hereby accepts the terms of this Award Agreement and
the Plan.

 

 

 

Address:

 

 

4


--------------------------------------------------------------------------------


Vesting Appendix


THE PERFORMANCE UNITS SHALL VEST AS PROVIDED BELOW, AND ONCE VESTED, SHALL BE
SETTLED BY THE COMPANY’S ISSUANCE OF SHARES OF COMPANY COMMON STOCK REFLECTING
THAT NUMBER OF VESTED PERFORMANCE UNITS.  TO THE EXTENT ANY OF THE FOLLOWING
TARGETS ARE NOT MET WITHIN THE PERFORMANCE PERIOD, THE PERFORMANCE UNITS
CORRESPONDING TO SUCH TARGETS SHALL BE IMMEDIATELY FORFEITED AND TERMINATED ON
THE EXPIRATION OF THE PERFORMANCE PERIOD.

[INSERT VESTING PROVISIONS]


--------------------------------------------------------------------------------




OUTDOOR CHANNEL HOLDINGS, INC.

2004 LONG-TERM INCENTIVE PLAN

Exhibit A

Plan Document

2


--------------------------------------------------------------------------------


OUTDOOR CHANNEL HOLDINGS, INC.

2004 LONG-TERM INCENTIVE PLAN

Exhibit B

Plan Prospectus


--------------------------------------------------------------------------------




OUTDOOR CHANNEL HOLDINGS, INC.

2004 LONG-TERM INCENTIVE PLAN

Exhibit C

Designation of Beneficiary

 In connection with Award Agreements between Outdoor Channel Holdings, Inc. (the
“Company”) and       , an individual residing at       (the “Recipient”), the
Recipient hereby designates the person specified below as the beneficiary of the
Recipient’s interest in Awards as defined in the Company’s 2004 Long-Term
Incentive Plan (the “Plan”).  This designation shall remain in effect until
revoked in writing by the Recipient.

Name of Beneficiary:

 

 

 

Address:

 

 

 

 

 

 

 

Social Security No.:

 

 

 

This beneficiary designation relates to any and all of Recipient’s rights under
the following Award or Awards:

o

any Award that Recipient has received under the Plan.

o

the     Award that Recipient received pursuant to an award agreement dated
                            ,         between Recipient and the Company.

 

The Recipient understands that this designation operates to entitle the
above-named beneficiary to the rights conferred by an Award from the date this
form is delivered to the Company until such date as this designation is revoked
in writing by the Recipient, including by delivery to the Company of a written
designation of beneficiary executed by the Recipient on a later date.

 

 

Date:

 

 

 

 

 

 

 

By:

 

 

 

[Recipient Name]

 

 

 

Sworn to before me this

 

 

     day of           , 200  

 

 

 

 

 

Notary Public

 

 

County of

 

 

 

State of

 

 

 

 

2


--------------------------------------------------------------------------------